Title: To John Adams from Francis Dana, 16 March 1781
From: Dana, Francis
To: Adams, John



(No. 13.)
My dear Sir
Paris March 16th. 1781 Hotel Valois, Rue Richelieu

The dispatches you will receive with this, were sent to me by Colo. Lawrens, last evening, some of them he brought from America, the others came in the Duke of Leinster directly from Philadelphia. If I have not a good oportunity before, I will send them on, next week, by Mr. Searle, who will then certainly set off for Amsterdam, unless he shou’d be too sick to travel. His indisposition has prevented his leaving this City earlier. I shall not be long after him. I hope to be with you, before the Commodore sails. I have additional reasons for returning to America, but with the view of remaining there, in the character of a private Citizen. If Colo. Lawrens does not clear up some difficulties in my mind, I think, my own honour will require it, sure I am, that my Interest will. I have not yet seen him. He arrived at Passy yesterday noon, and set off with the Dr. early this morning for Versailles. I am very sorry I had not an opportunity to talk with him before he went there: but so it has happened. I hope you and the whole family are well. I am at present much engaged in writing to America, and must beg you to excuse my breaking off abruptly. I am, dear Sir, your much obliged friend and obedient humble Servant

FD


P.S. I have at last discovered the key to both of friend Jemmy’s Cyphers. The dispatches I shall commit to Mr. Themmen, a Dutch young Gentn. who was introduced to me by one of our Countrymen—he setts off for Holland tomorrow after noon, and goes thro’ Amsterdam. I have no doubt but he will deliver them safe: in your absence he is instructed to deliver them to Mrs. De Neufville & Son. I am loth to detain them unnecessarily one moment. My own trust prevents my bringing them. I shou’d otherwise have done now, as before, with those brought by Mr. Searle. Dont write me except to advise one of Your receiving these dispatches; lest I shou’d have set off before your letter can reach here.

